DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8 are examined in the office action of which claims 1, 5 and 8 were amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 5 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 5 and 8 were amended to recite as follows.
Claim 5. A solder joint, formed by using the solder alloy according to claim 1 for connection between components.
Claim 8. A solder joint, formed by using the solder alloy according to claim 2 for connection between components.
However instant specification teaches as follows regarding the solder joint.
[0023] (5) A solder joint, obtained by using the cast product according to the above (3).
[0043] 4. Solder joint 
A solder joint in the present invention is formed by using the solder alloy in the present invention, and is used, for example, for connection between an IC chip and a substrate (interposer) thereof in a semiconductor package, or for connection between a semiconductor package and a printed circuit board. 
Therefore, the instant specification does not teach of connection between any components as required by the instant claims as it only teaches “for connection between an IC chip and a substrate (interposer) thereof in a semiconductor package, or for connection between a semiconductor package and a printed circuit board.” Therefore, instant claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2 and 6-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 requires “Cu: 0.1% to 2.0%” while the amended claim 1, the claim upon which claim 2 depends upon, requires a narrower range, “Cu: 0.1% to 0.6%”. Claims 6-8 are dependents of claim 2 and therefore also fail to further limit the subject matter of claim 1, the claim upon which it depends, as they all require broader Cu range than what is provided in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


List 1
Element
Instant Claims
(weight%)
Prior Art
US’395 Ex 25
(mass%)
Prior Art
US’395 Broad
(mass%)
Cu
0.1 – 0.6
0.1 – 2.0		claim 2
0.7
0.1 – 3 
Ni
0.01 – 0.4
0.03
the total content of Ni, Co, Fe, Mn, Cr, and Mo is at most 0.5%

Ni: at most 0.5%
P
0.001 – 0.08
0.003
0.001 – 0.1 
Ge
0.001 – 0.08
0.005
0.001 – 0.1
Optional 
optionally at least one selected from at least one group of: 
a group consisting 
[[Fe]], Si, Ti, and rare earth elements in a total amount of 1% or less
-
the total content of Ni, Co, Fe, Mn, Cr, and Mo is at most 0.5%
Sn
Balance
Balance
Balance









Claims 2 and 6-8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 8216395 B2 of Munekata (US’395).
Regarding claim 2, US 8216395 B2 of Munekata (US’395) teaches {abstract, col 1:16-21, col 2:55-col 4:57, Table 1} “a lead-free solder alloy, and particularly to a lead-free solder alloy having excellent solderability when used for soldering electronic components to printed wiring boards by flow soldering.” having specific compositions wherein a specific example, Example 25 in Table 1, that lies within the claimed compositional range of the instant claims as shown in the List 1 above thereby anticipating the alloy of the instant claims. A specific example in the prior art which is within a claimed range anticipates the range. “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) See MPEP § 2131.03 I.

It is noted that the prior art does not explicitly teach of its alloy composition abiding by 
0.15 ≤ (Cu + 5Ni) ≤ 0.945% 	Relation (1), 
0.002 ≤ (P + Ge) ≤ 0.15% 	Relation (2) and 
2.0 ≤ (Cu + 5Ni) / (P + Ge) ≤ 1000 	Relation (3) as claimed in the instant claims. 
Nevertheless, the specific composition provides values of 0.85 for (Cu + 5Ni), 0.008 for (P + Ge) and 106.25 for (Cu + 5Ni) / (P + Ge) which meets the claimed ranges of the instant claims. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
Regarding claims 6-8, the prior art teaches {col 4:60-67} “A number of Sn--Cu-based, lead-free solder alloys were prepared by casting” {col 7:9-15} “The test piece was prepared by machining a cast bar of the solder alloy.” {col 3: 35-42 claims 2-3} “soldered joints”,  “2. A soldered joint formed from a lead-free solder alloy as claimed in claim 1. 3. A soldered joint as claimed in claim 2 wherein the soldered joint is formed by flow soldering.” {col 4: 40-43} “The lead-free solder alloy is more particularly suitable for use in wave soldering of electronic components to printed wiring boards.” thereby reading on the instant claimed limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 8216395 B2 of Munekata (US’395).
Regarding claims 1 and 3-5, US 8216395 B2 of Munekata (US’395) teaches {abstract, col 1:16-21, col 2:55-col 4:57, Table 1} “a lead-free solder alloy, and particularly to a lead-free solder alloy having excellent solderability when used for soldering electronic components to printed wiring boards by flow soldering.” having a composition wherein the claimed ranges of the constituent elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
It is noted that the prior art does not explicitly teach of its alloy composition abiding by 
0.15 ≤ (Cu + 5Ni) ≤ 0.945% 	Relation (1), 
0.002 ≤ (P + Ge) ≤ 0.15% 	Relation (2) and 
2.0 ≤ (Cu + 5Ni) / (P + Ge) ≤ 1000 	Relation (3) as claimed in the instant claims. 
However, as the prior art discloses a composition wherein the claimed ranges of the various elements of the instant alloy overlap or lie inside the ranges of various elements of the alloy of the prior art (see compositional analysis above), the ranges of the formulaic expression of the instant claims would also overlap or lie inside the values of the prior art resulting from the instant formulaic expressions. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 5, 7, 10-15 and 17-19 of copending Application No. 16/770305 (reference application) (Comparison is made via US 2020/0398382 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application discloses a solder alloy (a solder ball which has a solder composition) with substantially identical composition (overlapping) as the solder alloy of the instant claims. With respect to a) cast product comprising the solder alloy, b) a formed product formed from the cast product and c) a solder joint obtained by using the cast product of the instant claims, although the claims of the patent do not recite these limitations, it would be obvious to one skilled in the art to attain the products as claimed in the instant claims using the alloy of the reference application since it is routine to make these products with solder alloys. Moreover, the claims of the patent (claim 5) teaches a solder joint which reads on the product, solder joint, as claimed in the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US 8,216,395 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent discloses a solder alloy with substantially identical composition (overlapping) as the solder alloy of the instant claims. With respect to a) cast product comprising the solder alloy, b) a formed product formed from the cast product and c) a solder joint obtained by using the cast product of the instant claims, although the claims of the patent do not recite these limitations, it would be obvious to one skilled in the art to attain the products as claimed in the instant claims using the alloy of the patent since it is routine to make these products with solder alloys. Moreover, the claims of the patent (claim 2) teaches a soldered joint which reads on the product, solder joint as claimed in the instant claims.
Claims 2 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. US 11,123,824 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent discloses a solder alloy with substantially identical composition (overlapping) as the solder alloy of the instant claims. With respect to a) cast product comprising the solder alloy, b) a formed product formed from the cast product and c) a solder joint obtained by using the cast product of the instant claims, although the claims of the patent do not recite these limitations, it would be obvious to one skilled in the art to attain the products as claimed in the instant claims using the alloy of the patent since it is routine to make these products with solder alloys. 

Response to Arguments
Amendments to the instant claims along with Applicant’s arguments, see pages 7-8, filed 06/13/2022, with respect to the rejection(s) of claims 1 and 3-5 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 8216395 B2 of Munekata (US’395) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the instant claims.
Applicant's arguments filed 06/13/20222 with respect to the rejection(s) of claims 2 and 6-8 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 8216395 B2 of Munekata (US’395) have been fully considered but they are not persuasive. Claim 2 still recites a Cu range of 0.1 to 2.0% and therefore US’395 applies as prior art under 35 U.S.C. 102(a)(1) and (a)(2). Details of the rejection can be seen above.
Regarding the arguments that the instant claims are unobvious over US 8216395 B2 of Munekata (US’395), Applicant's arguments have been fully considered but they are not persuasive. It is noted that the Applicant compares data between Example 6 and Comparative Example 7 and argues that Relation (1) is critical in attaining the desired result. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "Thickness of bar solder" and "the optimized flowability of the molten solder") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The double patent rejections as stated in the prior action of 
Claims 1 and 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. US 7682468 B2. 
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. US 8227536 B2. A
Claims 1 and 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-8 of U.S. Patent No. US 8845826 B2. 
Claims 1 and 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. US 9527167 B2. 
Claims 1 and 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 9,700,963 B2. 
Claims 1 and 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 8, 12 and 16 of U.S. Patent No. US 10,434,608 B2. 
Claims 1 and 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-16 of U.S. Patent No. US 10,500,680 B2. 
Claims 1 and 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-10 of U.S. Patent No. US 10,717,158 B2. 
Claims 1 and 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 6 and 8 of U.S. Patent No. US 10,780,530 B2. 
Claims 1 and 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. US 10780531 B2. 
have been withdrawn in view of the amendments to the instant claims.
Amendments to the instant claims along with Applicant’s arguments, see pages 9-10, filed 06/13/2022, with respect to the rejection of claims 1-8 on the ground of nonstatutory double patenting as being unpatentable copending Application No. 16/770305 (reference application)  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the instant claims.
Applicant's arguments regarding the rejection “Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US 8,216,395 B2.” have been fully considered but they are not persuasive. As noted above, instant claims 2 and 6-8 still recite a broad composition. Furthermore, the argued features are not recited in the instant claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Amendments to the instant claims along with Applicant’s arguments, see pages 13-14, filed 06/13/2022, with respect to the rejection of claims 1 and 3-5 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. US 11,123,824 B2 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, claims 2 and 6-8 recite a broad composition and the claims 1-6 of U.S. Patent No. US 11,123,824 B2 are relevant to the instant claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733